—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Bivona, J.), entered April 8, 1996, which, after a hearing, dismissed his petition for sole legal custody of the parties’ child.
Ordered that the order is affirmed, without costs or disbursements.
The findings of the Family Court on the issue of custody should be accorded great deference on appeal since it was in the best position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Canazon v Canazon, 215 AD2d 652; Klat v Klat, 176 AD2d 922, 923). Its determination should not be disturbed unless it lacks a sound and substantial basis in the record (see, Matter of Canazon v Canazon, supra, at 652; Crum v Crum, 122 AD2d 771). We find no basis to disturb the Family Court’s determination in this case.
The father’s remaining contentions are without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.